UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Dreyfus Growth and Income Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: 01/31/17 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Growth and Income Fund January 31, 2017 (Unaudited) Common Stocks - 98.8% Shares Value ($) Automobiles & Components - .5% Delphi Automotive 27,561 1,930,924 Goodyear Tire & Rubber 80,447 2,605,678 Banks - 7.5% Bank of America 703,225 15,921,014 BB&T 112,063 5,176,190 JPMorgan Chase & Co. 322,703 27,310,355 PNC Financial Services Group 41,831 5,038,962 SunTrust Banks 71,818 4,080,699 U.S. Bancorp 133,031 7,004,082 Capital Goods - 6.8% Eaton 53,578 3,792,251 Fortive 71,616 3,961,081 Honeywell International 151,947 17,978,369 Quanta Services 79,449 a 2,851,425 Raytheon 116,836 16,843,078 United Technologies 116,874 12,817,572 Consumer Services - .9% Carnival 35,962 1,991,576 Starbucks 96,470 5,327,073 Diversified Financials - 9.1% American Express 50,956 3,892,019 Ameriprise Financial 16,247 1,824,051 Berkshire Hathaway, Cl. B 121,224 a 19,897,707 CME Group 68,354 8,276,302 E*TRADE Financial 39,632 a 1,484,218 Goldman Sachs Group 63,027 14,453,352 Morgan Stanley 81,074 3,444,834 Synchrony Financial 406,056 14,544,926 Voya Financial 242,878 9,768,553 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.8% (continued) Shares Value ($) Energy - 7.5% EOG Resources 106,432 10,811,363 Kinder Morgan 160,613 3,588,094 Marathon Petroleum 61,986 2,978,427 Occidental Petroleum 201,554 13,659,315 Phillips 66 109,141 8,908,088 Pioneer Natural Resources 24,363 4,390,944 Schlumberger 129,808 10,866,228 Superior Energy Services 215,771 3,812,674 Valero Energy 81,137 5,335,569 Exchange-Traded Funds - .4% iShares Russell 1000 Growth ETF 27,461 Food & Staples Retailing - 2.0% Costco Wholesale 58,215 9,544,349 Walgreens Boots Alliance 96,654 7,919,829 Food, Beverage & Tobacco - 7.2% Coca-Cola 322,706 13,414,888 Coca-Cola European Partners 114,779 3,963,319 Conagra Brands 222,167 8,684,508 Kellogg 211,359 15,367,913 Kraft Heinz 58,364 5,211,322 Molson Coors Brewing, Cl. B 158,409 15,289,637 Health Care Equipment & Services - 6.4% Abbott Laboratories 107,044 4,471,228 Aetna 48,270 5,725,305 AmerisourceBergen 45,409 3,963,298 Boston Scientific 319,965 a 7,698,358 Danaher 90,022 7,554,646 DENTSPLY SIRONA 55,695 3,157,907 UnitedHealth Group 137,554 22,297,503 Insurance - 1.9% Chubb 38,646 5,081,563 Hartford Financial Services Group 40,294 1,962,721 Prudential Financial 89,172 9,372,869 Materials - 5.2% CF Industries Holdings 148,290 b 5,233,154 Common Stocks - 98.8% (continued) Shares Value ($) Materials - 5.2% (continued) Dow Chemical 174,501 10,405,495 Martin Marietta Materials 23,548 5,406,621 Newmont Mining 109,306 3,965,622 Nucor 87,238 5,067,655 Packaging Corporation of America 58,306 5,374,647 Vulcan Materials 73,004 9,368,603 Media - 5.6% CBS, Cl. B 92,240 5,948,558 Charter Communications, Cl. A 24,134 a 7,818,209 Comcast, Cl. A 187,059 14,107,990 Omnicom Group 115,327 9,877,758 Time Warner 108,331 10,491,857 Pharmaceuticals, Biotechnology & Life Sciences - 6.3% BioMarin Pharmaceutical 64,568 a 5,658,094 Bristol-Myers Squibb 39,645 1,948,948 Celgene 79,748 a 9,262,730 Eli Lilly & Co. 158,114 12,179,521 Merck & Co. 215,660 13,368,763 Neurocrine Biosciences 35,077 a 1,505,154 Pfizer 122,225 3,878,199 TESARO 18,792 a,b 3,060,089 Zoetis 54,126 2,973,682 Real Estate - 1.4% Communications Sales & Leasing 239,411 c 6,291,721 Lamar Advertising, Cl. A 70,774 b,c 5,344,852 Retailing - 5.7% Amazon.com 19,047 a 15,684,824 Home Depot 58,569 8,057,923 Priceline Group 6,115 a 9,631,920 Staples 301,556 2,774,315 The TJX Companies 48,847 3,659,617 Ulta Beauty 33,340 a 9,077,815 Semiconductors & Semiconductor Equipment - 4.0% Applied Materials 105,767 3,622,520 Broadcom 38,298 7,640,451 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.8% (continued) Shares Value ($) Semiconductors & Semiconductor Equipment - 4.0% (continued) Microchip Technology 47,088 b 3,171,377 Texas Instruments 264,708 19,996,042 Software & Services - 12.0% Alphabet, Cl. A 14,783 a 12,124,869 Alphabet, Cl. C 18,220 a 14,517,514 Citrix Systems 61,497 a 5,607,911 Facebook, Cl. A 127,873 a 16,664,409 Fortinet 93,287 a 3,102,726 Intuit 47,674 5,653,183 Microsoft 302,583 19,561,991 Oracle 238,349 9,560,178 salesforce.com 73,424 a 5,807,838 ServiceNow 27,982 a 2,535,729 Splunk 55,661 a 3,220,545 Square, Cl. A 132,639 a 1,939,182 Teradata 65,782 a,b 1,931,360 Technology Hardware & Equipment - 3.4% Apple 41,612 5,049,616 Cisco Systems 398,538 12,243,087 Corning 216,958 5,747,217 Harris 26,690 2,741,330 Western Digital 40,344 3,216,627 Telecommunication Services - 2.5% AT&T 336,008 14,166,097 T-Mobile US 62,029 a 3,862,546 Vodafone Group, ADR 116,894 b 2,910,661 Transportation - 1.9% Delta Air Lines 179,716 8,489,784 Union Pacific 71,532 7,623,881 Utilities - .6% NRG Yield, Cl. C 290,642 Total Common Stocks (cost $654,368,890) Other Investment - 1.4% Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $11,735,506) 11,735,506 d Investment of Cash Collateral for Securities Loaned - 1.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $11,166,831) 11,166,831 d Total Investments (cost $677,271,227) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipt ETF—Exchange-Traded Fund a Non-income producing security. b Security, or portion thereof, on loan. At January 31, 2017, the value of the fund’s securities on loan was $18,416,915 and the value of the collateral held by the fund was $18,680,038, consisting of cash collateral of $11,166,831 and U.S. Government & Agency securities valued at $7,513,207. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Software & Services 12.0 Diversified Financials 9.1 Banks 7.5 Energy 7.5 Food, Beverage & Tobacco 7.2 Capital Goods 6.8 Health Care Equipment & Services 6.4 Pharmaceuticals, Biotechnology & Life Sciences 6.3 Retailing 5.7 Media 5.6 Materials 5.2 Semiconductors & Semiconductor Equipment 4.0 Technology Hardware & Equipment 3.4 Money Market Investments 2.7 Telecommunication Services 2.5 Food & Staples Retailing 2.0 Insurance 1.9 Transportation 1.9 Real Estate 1.4 Consumer Services .9 Utilities .6 Automobiles & Components .5 Exchange-Traded Funds .4 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Growth and Income Fund January 31, 2017 (Unaudited) The following is a summary of the inputs used as of January 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 831,756,433 - - Equity Securities— Foreign Common Stocks † 10,551,112 - - Exchange-Traded Funds 2,975,399 - - Registered Investment Companies 22,902,337 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At January 31, 2017, accumulated net unrealized appreciation on investments was $190,914,054, consisting of $198,959,456 gross unrealized appreciation and $8,045,402 gross unrealized depreciation. At January 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Growth and Income Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 14, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 14, 2017 By: /s/ James Windels James Windels Treasurer Date: March 14, 2017 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
